Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4, 11-14, 16 and 23-24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lu et al (2021/0390972).
Consider claims 1 and 13, Lu et al teach an output sidetone adjustment method and communication device comprising: receiving a far-end sound wirelessly or over wires (par. 0018; audio signal); receiving a near-end sound to form a sidetone and obtaining an average input volume of the near-end sound (par. 0015-0016; microphone input signal); detecting ambient noise of the near-end sound (par. 0016-0017); analyzing an average noise volume and a noise frequency band of the ambient noise to determine whether the average noise volume (i.e., estimates the level of ambient noise) of the ambient noise is higher than the average input volume (par. 0017; 0026; 0028); if the average noise volume is higher than the average input volume, adjusting the volume of the sidetone in a specific frequency band by increasing it by a first gain value to form an adjusted sidetone, wherein the specific frequency band and the noise frequency band of the ambient noise belong to the same frequency band or different frequency bands; and outputting the adjusted sidetone and the far-end sound (par. 0017; 0029).
Consider claims 2 and 14, Lu et al teach wherein the step of obtaining the average input volume of the near-end sound comprises: obtaining an average input volume in each frequency band of the near-end sound (par. 0021; 0029)
Consider claims 4 and 16, Lu et al teach wherein the step of determining whether the average noise volume of the ambient noise is higher than the average input volume comprises: determining whether the average noise volume in the noise frequency band of the ambient noise is higher than the average input volume in a corresponding frequency band of the near-end sound (par. 0017; 0029).
Consider claims 11 and 23, Lu et al teach further comprising the following step: simultaneously adjusting the volume of the sidetone in the specific frequency band according to a user parameter to form the adjusted sidetone (par. 0017-0018; “self-voice/user’s voice”; par. 0029; “The output signal 442 of the gain stage 440 is an amplified version of the filtered sidetone signal 436”).
Consider claims 12 and 24, Lu et al teach further comprising the following step: analyzing the near-end sound to obtain the user parameter after [s] the near-end sound is received (par. 0026).

Allowable Subject Matter
Claims 3, 5-10, 15, 17-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any response to this action should be mailed to:
Mail Stop ____(explanation, e.g., Amendment or After-final, etc.)        	Commissioner for Patents
        			P.O. Box 1450
        			Alexandria, VA 22313-1450
		Facsimile responses should be faxed to:
(571) 273-8300
Hand-delivered responses should be brought to: 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quoc Tran whose telephone number is (571) 272-7511.  The examiner can normally be reached on Monday-Friday from 8:00 to 4:30 PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Duc Nguyen, can be reached on (571) 272-7503. 
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 whose telephone number is (571) 272-2600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Quoc D Tran/
Primary Examiner, Art Unit 2651
May 18, 2022